Citation Nr: 1739735	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from November 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's claim for TDIU was previously denied in a February 2008 rating decision.  The Board remanded this matter in June 2016 for further evidentiary development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasions and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  

The Board observes that the September 2014 VA back examiner noted that he had reviewed a VA pain management note from June 2014.  Upon a review of VBMS, the Board observes that this record is not within the Veteran's VBMS claims file.  Further, the Board observes that the claims file does not contain any VA medical records after July 2012.  The outstanding VA records are constructively of record, and there has been indication that some records are pertinent evidence in this claim.  As such, all outstanding VA records must secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board further observes that in the June 2016 TDIU opinion the VA opinion giver placed some reliance on "additional information," noted as distinct from VA and Social Security Administration records, of a June 2016 record/report regarding a power mobility device.  This record is not within the Veteran's claims file.  As this record is potentially relevant to the Veteran's claim, the RO should attempt to locate and secure it, as well as any other related and pertinent records.  

Further, in light of the above, the Board observes that a supplemental opinion will be necessary to consider any additional records.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide the names and addresses of all medical care providers who treated his service-connected disabilities during the period on appeal, and provide him with the opportunity to submit additional records in support of his claim of TDIU.    

2. Please obtain any VA treatment records that have not already been associated with the claims file developed since July 2012, including 2014 pain management records and a June 2016 record referring to a mobility device.

3. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




